Citation Nr: 1625667	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-31 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran served honorably in the United States Air Force Reserve (USAFR), with one period of active duty from January 1991 to June 1991.  She had additional prior and subsequent service in the USAFR from December 1977 through October 2005, but in the Inactive Status List Reserve Section from November 23, 1998.  

This appeal initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board remanded this issue for additional development in October 2015; this appeal is now ready for a decision.  

The Board observes that, in January 2016 correspondences, the Veteran indicated that desired a higher rating for her service-connected PTSD.  Consistent with 38 C.F.R. § 3.155(a) (2015), this appears to be a request for an application for benefits.  The Agency of Original Jurisdiction (AOJ) should take appropriate action.


FINDINGS OF FACT

1.  The Veteran did not have symptoms or a diagnosis of obstructive sleep apnea (OSA) during her period of active duty from January 1991 to June 1991.

2.  The Veteran was first diagnosed with OSA in May 2000, after her active service.

3.  The Veteran's OSA was not incurred or aggravated during service, to include by a disease or injury in a period of active duty service or a period of active duty for training (ACDUTRA), or by injury during a period of inactive duty (IDT).

4.  The Veteran's OSA was not proximately caused or aggravated by her PTSD.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met under any reasonably raised theory.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has primarily asserted that her symptoms of OSA first began during her period of active duty in 1991, and that her symptoms continued after that time during her Reserve service, although she did not seek treatment and was not diagnosed with OSA until between 1998 and 2000.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active service" includes active duty, any period of active duty training (ACDUTRA) in which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) in which the Veteran was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  

Alternatively, the Veteran has argued that her OSA was caused or aggravated by her service-connected PTSD, which was granted based on active duty service.  

Service connection will be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board first finds that VA satisfied its duties to notify and assist the Veteran for this appeal, including at least substantial compliance with the prior Board remand.  

Specifically, the AOJ notified the Veteran of all requirements to establish service connection on a direct and secondary basis, including based on Reserve service, via February 2011 and September 2013 letters.  Although one of these letters was provided after the April 2011 rating decision on appeal, the Veteran's claim was readjudicated after the Veteran had been provided the additional information in a Statement of the Case, as well as a Supplemental Statement of the Case.  Further, neither the Veteran nor her representative has identified any notice deficiency.  

In addition, the AOJ assisted the Veteran with the development of facts pertinent to the appeal by obtaining her service records and identified VA and non-military treatment records, as well as obtaining a VA examination with a medical opinion.  

In particular, the Veteran's service treatment records include records of treatment during her period of active duty in 1991, as well as prior and subsequent records of military treatment for various conditions and periodic examinations.  The service personnel records include the dates of the Veteran's active duty, ACDUTRA, and IDT service periods in the Reserve, as well as the date of her transfer to inactive status.  Non-military records include records from private providers dated from 1988 forward, as well as VA treatment records dated from 2007 forward.  

The Board notes that the Veteran has reported at times that she was treated and diagnosed with OSA in or "about" 1998 and/or 1999, which she indicated was during her active status in the Reserve, and that she was prescribed treatment by continuous positive airway pressure (CPAP) machine at that time.  See, e.g., April 2011 and March 2012 statements for claim; January 2011 VA Gulf War Registry Examination and VA sleep medicine consult.  There are no records of a sleep study or reports of OSA symptoms or diagnosis in 1998 or 1999; however, the Veteran's other statements and records shows that there are no such outstanding records.

Specifically, the last service treatment records are dated in 1996, and the last military evaluation was in 1994.  The Veteran has not asserted that she sought treatment from military providers for OSA symptoms.  Instead, she has denied reporting symptoms or seeking treatment from military providers, stating that she believed a diagnosis of OSA might result in her being discharged from service, which she wanted to avoid.  See November 2013 and November 2014 letters.  

The Veteran's service personnel records reflect that her last physical examination was conducted in December 1994, and she subsequently denied any medical problems since that examination.  See July and October 1996 annual medical certificates; November 1997 and July 1998 personnel records.  A December 1998 record noted that the Veteran was transferred to the Inactive Status List Reserve Section as of November 23, 1998, due to being unable to earn the required points for retention.  She was transferred to the Retired Reserve as of October 1, 2005.

In light of the above, there is no indication of any missing service treatment records concerning the Veteran's OSA or related symptoms.  Moreover, to the extent that there may be any such records, the Veteran does not claim that she had any injury or disease during her Reserve service after 1991 that resulted in incurrence or aggravation of her OSA, as required for service connection based on any non-active duty period of active service.  Thus, any possible such records are unnecessary.

In contrast, available records from the private providers that the Veteran identified for her OSA evaluation and treatment are in the claims file.  In April 2011, she identified treatment for "healthcare" from 1986 to 1999; the claims file includes records of treatment from that private facility dated from 1988 forward.  To the extent that there was any pre-1988 treatment, there is no indication that they are necessary, as the Veteran has asserted that her OSA symptoms started in 1991.  

Moreover, in contrast to her 2011 and 2012 reports, the Veteran stated in a November 2013 letter that she first sought treatment, was diagnosed with OSA, and was prescribed a CPAP machine in May 2000.  Consistent with this timing, in another November 2014 statement, the Veteran reported that she did not seek treatment for OSA symptoms prior to transferring to inactive Reserve status in 1999.  She resubmitted these letters in November 2014 and January 2016, respectively.  The Veteran's service personnel records show that she was assigned to inactive Reserve status effective November 23, 1998; these records show the exact date of this status change and outweigh the Veteran's reports of this date.   

The claims file includes private records from May 2000 reflecting treatment and a formal sleep study by the Minnesota Sleep Clinic, which resulted in a diagnosis of moderately-severe OSA and prescribed CPAP treatment.  There is no 1999 formal sleep study from Fairview, although there are other records from Fairview, including an August 2003 sleep study that confirmed OSA.  A month earlier, a July 2003 record from Minnesota Sleep Institute noted a diagnosis of OSA in May 2000, CPAP treatment for "several years," and increasing OSA symptoms over time.  Thus, it appears that the Veteran may have associated these two facilities together for her prior treatment.  Notably, the Veteran indicated in a November 2014 statement that VA had all records regarding her civilian treatment for OSA, specifying private provider reports from 2000 and 2003, but no earlier.  This is consistent with the treatment records associated with the claims file.  

For the above reasons, there is no argument or indication of any existing, outstanding medical or other records that may help substantiate the claim for OSA. 

The Veteran was afforded a VA examination in November 2015 regarding her OSA.  The examiner interviewed the Veteran, reviewed the claims file, and offered opinions as to the etiology of this disability, including as directly due to service and as secondary to PTSD, as directed in the prior remand.  The opinion rationales reflect consideration of pertinent evidence and application of medical expertise, and they are adequate for a fair adjudication in this matter, as explained below.  

In response to the December 2015 Supplemental Statement of the Case, the Veteran submitted two letters in January 2016, which included citations to medical articles that had not been previously submitted.  As the Veteran's substantive appeal for this issue was received after February 2, 2013, and she did not request for the agency of original jurisdiction to review this evidence initially, the Board may review this additional evidence at this time.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1304(a). 

Specifically, the Veteran provided internet addresses for several articles from 2015 and 2016 and a citation to a book in non-electronic format.  She asserted that these documents showed a direct correlation between PTSD and OSA that had not been considered for her claim.  The Board has reviewed the internet articles but is unable to access the book, and the Veteran has not provided a copy of that article.  

It is unnecessary for the VA examiner to review the specific articles cited by the Veteran because there is no indication that such review would be likely to change the offered opinion, and the examiner appears to have reviewed pertinent medical literature and applied medical expertise as a physician (M.D.).  In particular, the VA examiner opined that the Veteran's OSA was not likely caused or aggravated by PTSD, explaining that OSA is a mechanical condition based on obstruction of air passageways, whereas PTSD is a mental health condition that has no relationship to the obstructive abnormality underlying OSA.  The articles cited by the Veteran do not suggest otherwise, or that there is more than a speculative possibility of a link.  

The Veteran has some medical training because she was a medical corpsman in service; therefore, her opinions with regard to medical matters are competent evidence and the Board has weighed those opinions along with other evidence of record.  Nevertheless, as discussed below, the Veteran relies primarily on the internet articles, which do not support her assertions; and her memory as to the timing of the onset of her OSA symptoms, diagnosis, and treatment appears faulty.  Thus, her opinions have low probative value.  Moreover, the VA examiner considered her reports as to symptom onset.

Further, the VA examiner's rationale included consideration of factors that can cause or aggravate OSA other than the Veteran's weight, which the Veteran contends is related to her PTSD.  Obesity or being overweight is not a disability for which service connection may be granted; thus, to the extent that OSA may be related to weight, service connection for OSA cannot be granted on this basis.  

Procedurally, the Board notes that the Veteran stated in her January 2016 letter that she had received notification from VA in October 2015 indicating that she would be scheduled for a VA sleep study, and that another letter in December 2015 indicated that the Board had directed them to obtain a VA examination, but that no examination had been scheduled.  The Veteran underwent a sleep study in October 2015, as noted by the VA examiner, which confirmed a diagnosis of OSA.  The claims file reflects that the letter from VA indicating that an examination would be scheduled was dated in October 2015 and resulted in the November 2015 VA examination for the Veteran's OSA claim.  There is no indication that another sleep study or VA examination has been scheduled or is needed for this claim, as the evidence establishes a current disability and the level of severity (as pertinent for the assertion of secondary aggravation from PTSD), and the opinions are adequate.  

In light of the above, there is no indication that any further development would have a reasonable likelihood of assisting in substantiating the Veteran's claim on appeal.  The Veteran has actively participated in the adjudication, and a decision is proper.

Turning to the substantive aspects of the appeal, as discussed above, the most probative and persuasive information in the claims file shows that the Veteran was first treated and diagnosed with OSA via a private formal sleep study in May 2000.  

The Board does not doubt the Veteran's sincerity in attempting to report an accurate timeline of her treatment and diagnosis; however, her reports of treatment and diagnosis prior to May 2000 are not credible compared with the other evidence.  

Although the Veteran is competent to report that she was received treatment prior to that date, to include while she was still in active Reserve status, she made inconsistent reports in this regard and generally identified approximate dates of treatment and diagnosis.  Further, these statements were made for her claim for VA benefits from 2011 forward, more than 10 years after her first reported and documented treatment and diagnosis.  Thus, the evidence contained in the Veteran's service records and civilian treatment records that were created around the time of her asserted treatment and diagnosis, i.e., from 1998 through 2000, have much higher probative value in establishing the date of her first diagnosis and treatment.  

The Veteran is also competent to report having manifestations of OSA starting in 1991 and continuing prior to her official diagnosis, what others told her about what they observed, and why she did not report symptoms or seek treatment at that time.  However, her reports in this regard are not credible compared with the other evidence.  Further, the Veteran has not asserted that any injury or disease during her subsequent, non-active duty Reserve service incurred or aggravated her OSA, as required for service connection based on a period of ACDUTRA or IDT service.  Instead, she has stated that her prior symptoms continued during that period.

Specifically, in November 2013 and November 2014 statements for her appeal, the Veteran reported that she had ongoing OSA symptoms of snoring and interrupted breathing at night, as well as nightmares and night terrors that started during active duty in February 1991.  The Veteran stated that she did not seek medical treatment during active duty or prior to transferring to non-active Reserve status in 1999, or until May 2000, due to the possibility of being discharged from service for OSA.  

The Veteran also reported in a November 2014 statement that her bunkmates on active duty would wake her up and tell her that she had stopped breathing for up to 45 seconds, and that she started sleeping sitting up at that point.  In her November 2013 letter, the Veteran stated that her husband and children told her in May 1991, when she returned to her home unit, that she would snore and stop breathing.  There are no statements from any former service members or family members in the file, but the Veteran is competent to relay her memories as to what she was told.

Consistent with the Veteran's denial of reporting OSA symptoms to service providers, her service treatment records prior to and after February 1991 do not reference any complaints of snoring, gasping for air, or interrupted breathing.  In a Report of Medical History for her December 1994 service evaluation for commissioning, the Veteran wrote "I am in good/excellent health.  I am taking estrogen due to hysterectomy."  She checked "no" to whether she experienced "frequent trouble sleeping" and "shortness of breath" currently or in the past, although she did report other past and current conditions.  No clinical abnormalities were found at that time.  This was more than three years after the Veteran's period of active duty ended in June 1991.  As noted above, service records reflect that this 1994 evaluation was the Veteran's last physical examination by military providers, and she denied any medical problems since her last examination for annual medical certificates in July and October 1996.  She transferred to inactive Reserve status due to being unable to earn the required points for retention, effective November 23, 1998; and she was transferred to the Retired Reserve, effective October 1, 2005.

Although the Veteran did not complain of snoring, etc. and denied sleep difficulties or shortness of breath in 1994, she did report and seek treatment for numerous other conditions throughout her active duty and subsequent Reserve service, including in February 1991 and afterwards.  The Board finds that this circumstance is inconsistent with the Veteran's accounts that she did not report symptoms or seek treatment for OSA because she was afraid she might be discharged from service.  

In addition to service records, the Veteran's private treatment records include records from 1988 forward and VA treatment records from 2007 forward.  Prior to her transfer to inactive Reserve status in November 1998, private records documented numerous complaints, including insomnia or fatigue, but not snoring, gasping or difficulty breathing while asleep.  For example, an April 1993 emergency treatment record reflected complaints of severe heartburn, migraine headaches, and irregular heartbeat at times.  A subsequent April 1993 treatment record indicated that the Veteran had been seen in the emergency room for a panic attack and that she had been under a lot of stress and having hot flashes.  The provider noted that the Veteran had been having trouble with a lot of insomnia and other symptoms of depression.  Other treatment records prior to May 2000 included notations of fatigue that was noted to be associated with flu-like symptoms.  

Several months after her transfer to inactive Reserve status in November 1998, a March 1999 treatment record reflected a chief complaint of palpitations, and the Veteran reported being "sleepy all the time," feeling like she did not get enough oxygen to her head, trouble sleeping, and being fatigued within two hours of getting up.  The provider noted that she had poor sleep habits and was moderately obese, with a weight of 219 pounds.  There was no reference to OSA or a sleep study.  

Thereafter, a May 2000 nocturnal polysomnogram report from the Minnesota Sleep Institute reflected a diagnosis of moderately-severe OSA.  Notes for clinical correlation stated that the disordered breathing shown during the study was sufficient to explain the Veteran's daytime sleepiness and loud snoring.  The report further noted that the nasal CPAP used during the study appeared effective for treatment and was tolerated well.  The Veteran was supplied with the CPAP apparatus on the morning after this study; there was no mention of prior CPAP use.  

A July 2003 treatment record from the Minnesota Sleep Institute noted a diagnosis of OSA in May 2000, and that the Veteran had been treated with CPAP for "several years."  The Veteran reported noticing increasing snoring and awakenings, gasping or choking over time, and that her husband had noted 45-second apneas.  There were no further details as to the timing of this increase in symptoms or observed apneas.  The Veteran weighed 225 pounds and had gained 50-70 pounds since May 2000.  Then, a sleep study in August 2003 at Fairview diagnosed severe OSA.  

The above summarized military and civilian medical records were created for evaluation and treatment several years prior to the Veteran's claim for VA compensation benefits for OSA in February 2011.  Thus, there was no possibility of conscious or unconscious bias on the part of the Veteran in order to attempt to prove her claim.  Furthermore, the Veteran had an incentive to report the nature and timing of her symptoms accurately to her medical providers in order to receive proper care, and the records were created at the time of her reports for these purposes.  As such, these medical records have high probative and persuasive value.  

More recently, a May 2011 VA primary care note recorded sleep apnea, obesity, hypothyroidism, fatigue, and other complaints.  The Veteran did not feel that her CPAP settings were accurate because she was having persistent fatigue.  She had lost 13 pounds but had regained the weight despite significant calorie restriction.  The assessment included to check the Veteran's thyroid stimulating hormone (TSH) level for fatigue and hypothyroidism, and a referral to sleep medicine for OSA.

A November 16, 2011, VA sleep medicine consult record noted that the Veteran reported a long history of nightmares and sleep disturbance since February 1991 and a diagnosis of OSA in 1999.  The Veteran had gained approximately 100 pounds over the past 10 years and weighed 251 pounds during this consult.  The provider diagnosed "OSA probably well treated, sleep-related panic, nightmares with sleep paralysis, non-restorative sleep with epic dreaming, probable PTSD."  

The Veteran was referred for a repeat formal sleep study, which was performed on November 28, 2011.  A VA sleep medicine note on November 30, 2011, stated that this study showed OSA and a number of abrupt arousals during the N2 and REM sleep stages, some of which were associated with coughing.  The Veteran continued to experience nightmares, and she was referred for VA psychiatric evaluation for PTSD with possible behavioral treatment or a trial of psychiatric medications.  

During a December 2011 VA mental health consult (and subsequently), the Veteran reported awakening due to recurring nightmares, along with other mental health symptoms, that began during her deployment to Germany in support of Operation Desert Storm in 1991.  This provider noted a review of the recent VA sleep medicine consult notes, and stated that the Veteran appeared to have symptoms of depression including fatigue due to nightmares that appeared to be due to PTSD.

As discussed above, the most probative evidence shows that the Veteran was first diagnosed with OSA in May 2000, at which point she was prescribed CPAP for treatment.  The medical records are consistent with the Veteran having gained significant weight between this May 2000 diagnosis and her November 2011 VA sleep consult.  Further, she was diagnosed with moderately-severe OSA in May 2000, and repeat studies in July 2003 and subsequently diagnosed severe OSA.  

In addition, the Board finds that the Veteran's reports for medical evaluation and treatment during service and otherwise prior to her February 2011 VA claim demonstrate that the she had sleep difficulties or fatigue associated with flu-like symptoms, depression, and/or PTSD between her active duty in 1991 and her transfer to inactive Reserve status in November 1998.  In fact, this finding is also consistent with the Veteran's report to VA providers in November 2011 and December 2011 of having nightmares and sleep disturbance since February 1991.  These symptoms are encompassed by the Veteran's service-connected PTSD, pursuant to VA regulatory criteria for mental health disability ratings, which was granted based on stressors during her active duty from January to June 1991.  

In contrast, the majority of the Veteran's reports for treatment and findings by medical providers as summarized above are inconsistent with her accounts for her VA appeal since February 2011 of having OSA-specific symptoms such as snoring, gasping or interrupted breathing while asleep, as opposed to general sleep difficulty.  As noted above, those records are more probative than the Veteran's statements for her appeal due to their proximity in time to the actual asserted onset of symptoms and an incentive to accurately report symptoms and history to receive proper care.  Thus, the Veteran's memory as to the timing of her OSA symptoms (as opposed to general sleep impairment) appears faulty due to the passage of time or other factors.  

The Veteran stated in her November 2013 and November 2014 letters that she believes her OSA is connected to her PTSD and the events that caused her PTSD, which she described as a physical or sexual assault during service in February 1991.  She reasoned that she first began having nightmares, night terrors, snoring, and episodes where she would stop breathing at night within a few days or weeks after this incident.  In January 2016, the Veteran also asserted that the cited articles as summarized below showed a direct correlation between PTSD and sleep apnea.  

In November 2014 and January 2016 statements, the Veteran further reported that she believes her OSA is related to her PTSD because she frequently "fights" with her CPAP mask due to feeling trapped or like she is being smothered.  She stated in January 2016 that her CPAP mask may be controlling the OSA itself, but that she has problems with the mask when she has nightmares and dreams due to PTSD, in that she thrashes around and the air hose attached to the mask wraps around her neck.  Thus, the Veteran believes that her OSA has been aggravated by her PTSD.  

The Board observes that, although the Veteran has some medical training from her time as a medical corpsman in service, her statements for her appeal reflect a degree of misunderstanding of the differences between general sleep impairment and OSA.  

For example, in January 2016, the Veteran asserted that "it is proven that sleep disorders including sleep apnea are some of the main symptoms of PTSD."  However, sleep impairment that is considered a symptom or manifestation of PTSD is different than the separate condition of OSA, which has specific symptoms such as snoring, gasping for air, and interrupted breathing (apnea) and must be diagnosed by a sleep study.  Indeed, these differences between sleep impairment associated with hyperarousal that is often present in individuals in PTSD and sleep impairment from OSA were noted in internet medical articles cited by the Veteran.  The Veteran's treatment records, including in 2011, also noted that she had sleep impairment related to PTSD and associated depression, in addition to OSA.

For the reasons discussed above, the Veteran's opinions as to the etiology of her OSA are based, in part, on an inaccurate factual history as to the timing of her OSA symptoms, based on the Board's credibility findings herein in this regard.  

Further, the articles upon which the Veteran relies to show a link between her OSA and PTSD generally discuss that PTSD symptoms may be worsened by OSA, not the opposite relationship for secondary causation or aggravation, as required for service connection.  One article discussed that individuals who have both PTSD and OSA have a higher likelihood of lower adherence to CPAP usage, which can result in worsened symptoms of PTSD due to impaired sleep.  Another article stated that poor sleep quality, due to OSA or otherwise, may be associated with "reduced resilience" such as "positive-stress coping ability" among veterans.  A third article noted that sleep difficulty is a primary symptom of PTSD and had been found to affect the severity of PTSD, with no reference to or discussion of OSA.  

The Veteran's discussion of her difficulties with the CPAP machine appear consistent with these articles.  Nevertheless, these articles do not stand for the proposition that OSA is worsened as a result of this circumstance.  Instead, they discuss how PTSD may be worsened as a result of impaired sleep due to OSA.  

A fourth article cited by the Veteran summarized that the "probability of having a high risk" of OSA increased with an increasing severity of PTSD in young combat veterans, but stated that "the mechanism underlying the relationship" was unclear and further studies were needed.  See Science Daily article dated May 19, 2015.  As such, this article suggested no more than a speculative connection, which is insufficient to support service connection.  Further, this article did not discuss the mechanisms that cause or aggravate obstructive sleep apnea, which the November 2015 VA examiner noted were physical obstruction of airway passages, as opposed to PTSD that is a mental health disorder.  The VA examiner discussed the potential reasons for causation or aggravation of OSA.  There is no suggestion that the examiner was unqualified or did not consider medical literature such as this article, and the examiner is not required to review every article with similar information.  Indeed, it is the medical expertise of the examiner that makes the examiner's opinion probative.

In light of the above, despite the Veteran's training as a medical corpsman, her opinions as to the etiology of her OSA, to include whether it was incurred during active duty or was caused or aggravated by PTSD, have very little probative value and are outweighed by the VA medical opinions and other evidence of record.

Specifically, in addition to the above summarized treatment records, the November 2015 VA examiner opined that the Veteran's OSA was less likely than not (less than 50 percent probability) incurred in or caused by an injury, event, or illness during active service; and was also less likely than not caused or aggravated (meaning permanently increased in severity) by her service-connected PTSD.  

Concerning direct service connection, the examiner explained, "OSA is a purely mechanical problem with obstruction of the posterior airway/throat by structures in that area while sleeping.  It is most often associated with obesity (which the Veteran has had for many years.)"  The examiner stated that OSA typically is not due to any event during military service, and a positive sleep study during active duty must be shown to warrant service connection, which did not occur in this case.  

The Board notes that the examiner's rationale did not explicitly consider the Veteran's reports as to having OSA symptoms (such as sleep difficulty, snoring, gasping, and interrupted breathing) since 1991, before being officially diagnosed via sleep study in May 2000, and that these could be interpreted to show an onset of OSA prior to the sleep study, if such reports are determined to be credible.  There is no harm from any defects in the examiner's stated rationale in this case, as the Board has found the Veteran's reports in this regard to be not credible, and the examiner's summary as to the evidence concerning the onset of OSA symptoms and diagnosis is generally consistent with the Board's credibility findings herein.    

In this regard, the VA examiner noted that the Veteran reported a longstanding history of OSA that was first diagnosed in 2000 at the Minnesota Sleep Institute, and that repeated positive studies over the years, most recently in 2015, had confirmed OSA.  The examiner stated that these studies were not while the Veteran was on active duty from January 1991 to June 1991, and that the service treatment records during this active duty period were silent for OSA.  The examiner further stated that service treatment records included the Veteran's 1977 enlistment examination and periodic medical examinations, which were also silent for OSA.  The timeline of the Veteran's OSA noted by the examiner is consistent with the Board's review of the evidence and credibility determinations herein.  Further, the examiner's notation of the Veteran having "longstanding" OSA is consistent with symptoms since approximately 2000, when the Veteran was first diagnosed.

The examiner noted that the Veteran reported Reserve service from 1977 to 2005, but the exact dates of her Reserve duty were unclear, and there was no separation or retirement physical examination in 2005.  As noted above, the Veteran's service treatment and personnel records demonstrate that her last physical examination for the Reserve was in December 1994.  She was transferred to inactive Reserve status in November 1998 and then to the Retired Reserve in October 2005.  There is no indication of any missing military evaluation from after 1994, to include in 2005.  Thus, the examiner's rationale reflects consideration of all service evaluations.

Concerning secondary service connection, the VA examiner reasoned, "OSA is a mechanical problem whereby the posterior airway (back of throat area) is obstructed by structures in the back of the throat area while sleeping."  The examiner noted that OSA "is most commonly associated with obesity but anyone can develop OSA regardless of body habitus."  The examiner then stated, "PTSD is a mental health disorder, it has no causal or aggravating relationship to the obstructive abnormality that underlies OSA."  The examiner concluded, therefore, that the Veteran's PTSD did not cause or aggravate her OSA.  

In sum, the VA examiner's opinions were based on a review of the claims file, along with interview and evaluation of the Veteran, and reflect application of medical expertise as a physician (M.D.) and consideration of pertinent medical literature.  The rationale demonstrates consideration of an accurate factual history that is consistent with the Board's credibility findings as to the timing of the Veteran's symptoms and diagnosis.  Further, there is no indication that the examiner lacked qualification or did not consider relevant medical studies and literature, to include similar to those cited by the Veteran; and it is unnecessary for the examiner to review every article with similar information.  The examiner's opinions have high probative value and outweigh the Veteran's etiological opinions for her claim.

To clear up possible confusion, the Board notes that the AOJ discussed that the Veteran was not awarded service connection for PTSD based on physical or sexual assault.  Instead, her reported military stressor was exposure to wounded patients through her duties as a medical corpsman during active duty in 1991.  

Moreover, the Veteran has asserted for her appeal that she began having symptoms of snoring and gasping for air, along with sleep impairment and nightmares, shortly after a February 1991 assault.  It is the timing of her relevant OSA symptoms, not whether a specific assault event may have triggered such symptoms, that controls in determining whether the Veteran's OSA had its onset in active service.  Thus, there is no need to develop the matter of in-service assault for this appeal.  

To the extent that OSA has been linked to her being overweight, the Veteran has asserted that her weight gain was due to PTSD, in that she felt more comfortable being overweight as a result of an assault in February 1991.  See November 2014 and January 2016 submissions.  Obesity or weight gain is not eligible for service connection as a disability; thus, service connection could not be awarded for OSA based on obesity as secondary to PTSD.  Further, the 2015 VA examiner discussed the possible etiology of the Veteran's OSA with consideration of her weight, as well as by noting that individuals who are not overweight can also develop OSA.  This indicates that the Veteran's weight was not the determinative factor in the opinion.

For all of the above reasons, the preponderance of the evidence is against the elements required to establish service connection for OSA under any reasonably raised theory.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


